Citation Nr: 1759240	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-01 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and V.B.



ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for PTSD, and an April 2010 rating decision issued by the RO, which, in pertinent part, denied the Veteran's petition to reopen his claim for service connection for lumbosacral spine, disc herniation.  A September 2015 Board decision reopened the claim for service connection for lumbosacral spine, disc herniation.  

The Veteran testified at a videoconference hearing in May 2015.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).

With respect to the issue of entitlement to service connection for a back disability, the Veteran has asserted that he initially injured his back during his period of active duty service from December 1966 to December 1968.  Medical treatment records show that he sought treatment during the 1970s and 1980s for low back pain.  His Form DD-214 shows that after active duty service, he reenlisted in the United States Army Reserve, where he had service from December 1968 to December 1972.  In a June 1985 private treatment record, the Veteran stated that he had National Guard reserve duty that weekend.  No service treatment records or service personnel records from the Veteran's Reserve service are contained in the claims file, and such may be relevant to the Veteran's claim.  As such, VA must undertake the appropriate efforts to secure copies of these records.

As it relates to the Veteran's claimed acquired psychiatric disorder, the September 2015 Board remand requested that a VA examiner identify any of the Veteran's current psychiatric diagnoses and opine on whether they are related to the Veteran's military service.  The examiner noted one diagnosis of major depressive disorder.  However, the only rationale provided for the opinion that it was less likely than not incurred in or caused by the claimed in-service event was merely that the "Veteran's condition is related to back pain."  The examiner did not explain why the Veteran did not meet the DSM-IV criteria for PTSD, did not indicate whether the Veteran manifested a psychosis within one year of his discharge from active duty in December 1968, and did not explicitly consider the Veteran's reports regarding the onset of such disorder and the continuity of symptomotology.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination or obtain a VA opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).   Accordingly, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate records custodian(s) in order to obtain the Veteran's complete service treatment and personnel records from the Army Reserve.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159 (e)(1).  All such available records should be associated with the Veteran's claims file.

2.  Then, obtain an addendum opinion from the examiner who conducted the August 2017 PTSD examination, or if unavailable, another examiner of appropriate expertise.  It is left to the discretion of the examiner selected to provide the opinion whether an in-person or telephonic examination is necessary.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  Then, the examiner should respond to the following:

* With respect to the diagnosed major depressive disorder, provide a supplemental opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the Veteran's military service.

* If it remains the opinion of the examiner that the Veteran's psychiatric disorder is related solely to back pain, and not to active military service, provide a complete rationale for that opinion.

* If it remains the opinion of the examiner that the Veteran does not meet the DSM-IV criteria for PTSD, he or she should explain why in detail.

* The examiner must explicitly consider the Veteran's reports regarding the onset of such disorder and continuity of symptomatology and include such reports in all offered opinions.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).




